Citation Nr: 1429044	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease with meniscal tear prior to January 7, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease, status post-arthroscopy, since March 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to March 1991 and January 2004 to April 2006.  He also served in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A January 2008 rating decision retroactively assigned an initial disability rating of 10 percent for the Veteran's right and left knee degenerative joint disease.  

The issue of entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease has been recharacterized to better reflect the evidence and the Veteran's intentions.

The Veteran testified before the undersigned Acting Veterans Law Judge during a June 2009 Travel Board hearing.  A transcript is associated with the record.  

The Board previously remanded the Veteran's claims for additional development in December 2009 and April 2012.

The Veteran's left knee degenerative joint disease was assigned a temporary 100 percent disability rating for surgical convalescence under 38 C.F.R. § 4.30 (2013) from January 7, 2011, to March 1, 2011.

The Board has reviewed the physical and Virtual VA electronic claims files.


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease is manifested by motion limited to, at worst, 120 degrees of flexion and zero degrees of extension; medial lateral instability; swelling; and pain with prolonged sitting or walking, walking up stairs, jogging, doing jumping jacks, or repetitive motion; without flare-ups, incapacitating exacerbations, additional limitation of motion or functional loss on repetition, or functional impairment.

2.  Prior to January 7, 2011, the Veteran's left knee degenerative joint disease with meniscal tear was manifested by dislocated semilunar cartilage with frequent episodes of pain and effusion into the joint.

3.  Since March 1, 2011, the Veteran's left knee degenerative joint disease, status post-arthroscopy, is manifested by motion limited to, at worst, 105 degrees of flexion and zero degrees of extension; medial lateral instability; effusion; pain and swelling with prolonged sitting or walking, walking up stairs, jogging, doing jumping jacks, or repetitive motion; without flare-ups, incapacitating exacerbations, additional limitation of motion or functional loss on repetition, or functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63 (2013).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for left knee degenerative joint disease with meniscal tear prior to January 7, 2011, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for left knee degenerative joint disease, status post-arthroscopy, since March 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claim in November 2006.  The Veteran was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted, a disability rating and an effective date would be assigned.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several VA medical examinations addressing the current severity of his right and left knee degenerative joint disease.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

The Veteran was provided an opportunity to set forth his contentions during the June 2009 hearing before the undersigned Acting Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to a disability rating in excess of 10 percent for right and left knee degenerative joint disease because his knee injuries make it difficult for him to walk up stairs at work and to exercise, which he needs to do to treat his hypertension.  See Transcript of Record at 3-4, 12. 

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2013).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's right and left knee degenerative joint disease are rated under Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5010, traumatic arthritis established by X-ray findings is rated as degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added.  If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved.  A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45.

Under Diagnostic Code 5258 for dislocated semilunar cartilage, a 20 percent rating applies where there are frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be applied for degenerative arthritis and subluxation or lateral instability of the knee, and for limitation of flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260-61; VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004 (Oct. 6, 2004).  

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

Based on the above laws and regulations, the Veteran's right knee degenerative joint disease is not more than 10 percent disabling, his left knee degenerative joint disease with meniscal tear was not more than 20 percent disabling prior to January 7, 2011, and, since March 1, 2011, his left knee degenerative joint disease, status post-arthroscopy, is not more than 10 percent disabling.  

The Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Codes 5260 and 5261 for right knee degenerative joint disease, left knee degenerative joint disease with meniscal tear prior to January 7, 2011, or left knee degenerative joint disease, status post-arthroscopy, since March 1, 2011.  The record does not establish that he ever had compensable limitation of flexion or extension.  38 C.F.R. § 4.71a.  He had no limitation of extension of either leg and, while he did have limitation of flexion in both legs, it was not limited to 45 or fewer degrees.  At worst, he had flexion limited to 120 degrees in the right leg and limited to 105 degrees in the left leg.  See February 2008 and March 2009 Dr. Scott Treatment Records.  

Moreover, he did not have functional loss that more nearly approximated limitation of flexion to 45 or fewer degrees or limitation of extension to 15 or more degrees.  The Veteran is competent to report that he could hardly walk for a while after his initial December 2005 left knee injury and that he experienced pain with repetitive motion, pain with prolonged sitting or standing, pain with walking up stairs, pain and swelling with jogging and doing jumping jacks, and during cold weather.  See Transcript of Record at 3-4, 12; August 2007, March 2009 Dr. Scott Treatment Notes; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While his reports are credible and entitled to probative weight, VA and private treatment notes and December 2006, January 2010, and May 2012 VA examinations reveal that, despite experiencing pain and swelling, he had a normal range of motion, was fully ambulatory with normal strength, did not require an assistive device, and did not objectively demonstrate weakened movement, excess fatigability, incoordination, atrophy of disuse, or disturbance of locomotion, or have additional limitation of motion upon repetition due to pain, weakness, fatigue, lack of endurance, or swelling throughout almost the entirety of the period on appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that to constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'") (citing 38 C.F.R. § 4.40 (2013)).  

The Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5003 because, while there is X-ray evidence that two or more major joints are involved, the record lacks competent evidence that he experienced occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  During the December 2006 VA general examination, he reported that he had left and right knee pain on and off, on average a few times per month, but denied flare-ups and did not report any incapacitating exacerbations.  During the January 2010 VA joints examination, he reported that his knee pain increased with heavy activity and repetitive motion and affected his work, but again denied any flare-ups and did not report any incapacitating exacerbations.  During the May 2012 VA knee and lower leg examination, while he reported having had to miss work to receive treatment for his knees, he did not indicate that he had to miss work due to incapacitating exacerbations, and again denied any flare-ups that impacted the function of his knees or lower legs.  See Transcript of Record at 13.

While the May 2012 VA examiner did find he had instability in both knees, as noted above, a January 2013 rating decision previously assigned separate disability ratings for instability under Diagnostic Code 5257, effective May 19, 2012, and those ratings are not currently on appeal before the Board.  See also 38 C.F.R. § 4.14.  The period prior to May 19, 2012, is currently before the Board; however, the record does not establish that the Veteran had moderate recurrent subluxation or lateral instability prior to the May 2012 VA examination, other than what is compensated under the rating criteria for dislocated semilunar cartilage, discussed below.  To rate the Veteran for any instability as a result of the dislocated semilunar cartilage twice would constitute pyramiding under 38 C.F.R. § 4.14.  The Veteran is competent to report during his June 2009 Travel Board hearing and in a May 2006 VA treatment record that he had episodes of giving way after his initial December 2005 left knee injury; however, his reports are not credible due to internal inconsistency and are therefore entitled to little probative weight.  See Transcript of Record at 3; See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  In April 2006 VA treatment records the Veteran reported that his left knee had gotten much better, and in August 2006, the Veteran told Dr. Scott that he had a history of two episodes of giving way, but that no episodes of giving way had occurred during the prior six months. 

As the Veteran had a left knee meniscal tear prior to a January 7, 2011, arthroscopy, Diagnostic Code 5258 applies.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1151 (31st ed. 2007) (defining "meniscus" as a crescent-shaped disk of fibrocartilage).  Prior to January 7, 2011, the Veteran had a left knee lateral meniscus tear that was at times unstable, and frequently had episodes of effusion or pain that required treatment with arthrocentesis and corticosteroid injections.  See July 2007 X-Ray; August 2007, February 2008, July 2009-March 2010 Dr. Scott Treatment Notes; October 2010, November 2010, December 2010 VA Treatment Notes.  The Veteran is therefore entitled to a disability rating of 20 percent under Diagnostic Code 5258 prior to January 7, 2011, for his left knee degenerative joint disease with meniscal tear.  38 C.F.R. § 4.71a.  He is not, however, entitled to a disability rating of 20 percent, the only rating available under Diagnostic Code 5258, on or after March 1, 2011.  Following the January 7, 2011, arthroscopy, which repaired his left knee lateral meniscal tear, his left knee improved and was largely stable.  See April 2011, September 2011, October 2011, March 2012, May 2012, June 2012 VA Treatment Notes.  Moreover, the May 2012 VA examiner indicated that his left knee had greatly improved following the arthroscopy and found there were no residuals.  

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (subluxation or instability), 5259 (removal of cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).  A disability rating above 10 percent is not, however, available under Diagnostic Codes 5259 and 5263, and the record does not establish that the Veteran ever had ankylosis of the knee or an impairment of the tibia and fibula.  

Consideration was given to assigning a staged rating.  Other than the staged 20 percent rating assigned above, at no time during the period in question did the Veteran's disabilities warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  As discussed above, even when the Veteran had pain or swelling in his right knee or pain, swelling, and effusion in his left knee, he had noncompensable limitation of motion, regularly denied any flare-ups, and did not report occasional incapacitating exacerbations.  Moreover, while he is competent to report that his difficulty walking up stairs had an impact on his employment, and the Board finds his report credible and entitled to probative weight, he did not report having had to miss work due to anything other than appointments for treatment of his degenerative joint disease.  See Transcript of Record at 12-13.  Further, the December 2006, January 2010, and May 2012 VA examiners all found the Veteran did not have incapacitating episodes or flare-ups, and that his symptoms did not cause significant functional impairment, or impairment of daily occupational activities or employment.  While during his June 2009 VA Travel Board hearing he reported barely being able to walk following his initial December 2005 left knee injury, the Board reiterates that VA treatment notes reveal that in April 2006 he reported that his left knee had gotten much better, and August 2006 private physician Dr. Scott's treatment notes reveal that he reported no episodes of giving way that occurred within the period on appeal, after April 3, 2006.  While he at times experienced increased pain and swelling prior to his arthroscopy, he was regularly treated with arthrocentesis and corticosteroid injections, which appeared to largely relieve his symptoms and, as noted above, he did not have compensable limitation of motion throughout the entirety of the period on appeal, and he did not have moderate subluxation or lateral instability prior to May 19, 2012 other than what is compensated under the rating criteria under Diagnostic Code 5258.  Further, a 20 percent rating is the maximum available under Diagnostic Code 5258, and, as noted above, a January 7, 2011, arthroscopy repaired the Veteran's left knee meniscal tear. 

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms were effusion and pain and swelling with walking up stairs, prolonged standing, or sitting, heavy activity, or repetitive motion.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  While he received regular treatment during the period on appeal and visited the emergency room for his left knee meniscal tear, he did not frequently visit the emergency room, and he did not undergo frequent hospitalization for right or left knee degenerative joint disease or a left knee meniscal tear.  Further, while the Veteran reported some interference with prolonged standing and sitting, walking up stairs, jogging, and doing jumping jacks, the Board reiterates that VA examiners did not find that his symptoms caused significant functional impairment or effects on daily or occupational activities.  See December 2006, January 2010, May 2012 VA Examinations.  
While the Veteran believes he is entitled to a higher disability rating for his right knee degenerative joint disease, left knee degenerative joint disease with meniscal tear, and left knee degenerative joint disease, status post-meniscal tear because his knee degenerative joint disease prevents him from exercising, which is needed to treat his hypertension, he is not competent to provide at medical determination that his hypertension worsened his symptoms or disabilities.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Board notes that the issue of entitlement to an increased disability rating for hypertension is not currently before the Board.

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the issue is not raised because, while the Veteran reported that he had difficulty walking up stairs at work, and he experiences pain after prolonged standing or sitting, he did not submit evidence that he was unemployable.  

Consequently, the weight of the evidence is against assigning a rating in excess of 10 percent for right knee degenerative joint disease, in excess of 20 percent for left knee degenerative joint disease with meniscal tear prior to January 7, 2011, or in excess of 10 percent for left knee degenerative joint disease, status post-arthroscopy, since March 1, 2011.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for left knee degenerative joint disease for the period from April 3, 2006, to January 6, 2011, is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease, status post-arthroscopy, since March 1, 2011, is denied.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


